Citation Nr: 1422760	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  11-18 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to a compensable rating for bilateral hearing loss.

2. Entitlement to an initial rating in excess of 10 percent for right lower extremity radiculopathy.

3. Entitlement to a rating in excess of 40 percent for lumbar spine degenerative disc disease and facet arthropathy.

4. Entitlement to a rating in excess of 30 percent for headaches.  

5. Entitlement to a rating in excess of 10 percent for cervical spine degenerative disc disease.

6. Entitlement to an initial rating in excess of 30 percent for a depressive disorder.

7. Entitlement to an effective date earlier than August 9, 2010, for the grant of service connection for a depressive disorder, as secondary to the service-connected lumbar spine disability.

8. Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU rating).


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel


INTRODUCTION

The Veteran had active service from March 1973 to November 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which granted service connection for depressive disorder and assigned an initial 30 percent rating, effective from August 9, 2010.  This matter further comes before the Board on appeal from an April 2011 rating decision in which the RO granted service connection for right lower extremity radiculopathy and assigned an initial 10 percent rating, effective from December 27, 2010; denied a rating in excess of 40 percent for lumbar spine degenerative disc disease and facet arthropathy; denied a rating in excess of 30 percent for headaches; denied a rating in excess of 10 percent for cervical spine degenerative disc disease; denied a compensable rating for bilateral hearing loss; and denied entitlement to a TDIU rating.


FINDINGS OF FACT

1. Audiometric findings have shown that Veteran had no more than Level I hearing acuity in the right ear, no more than Level I in the left ear, and did not have an exceptional pattern of hearing loss at any time.

2. For the entire appeal period, the Veteran's right lower extremity radiculopathy has been manifested by complaints of radiating pain and an antalgic gait, however, objective examination has shown minimal to no reflex, strength, or motor defects and there has been no showing of impairment amounting to moderate incomplete paralysis of the sciatic nerve.

3. The Veteran's lumbar spine degenerative disc disease and facet arthropathy does not result in unfavorable ankylosis of the entire thoracolumbar spine or incapacitating episodes having a total duration of at least 6 weeks during the past 12 months or comparable functional impairment; and, other than a separately service-connected radiculopathy of the right lower extremity, there is no objective evidence of neurological abnormalities related to the lumbar spine disability. 

4. With consideration of the doctrine of reasonable doubt, the Veteran's headaches have approximated frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

5. With consideration of the doctrine of reasonable doubt, the Veteran's cervical spine degenerative disc disease has exhibited limitation of motion with pain, but has not demonstrated unfavorable ankylosis of the entire cervical spine; or any incapacitating episodes having a total duration of at least four weeks but less than six weeks during the previous 12 months.

6. For the entire appeal period, the Veteran's depressive disorder has been manifested by no more than no more than mild occupational and social impairment and symptoms such as sleep problems, anxiety, depression, and anger problems; however, the competent evidence of record did not reflect any speech problems, memory problems, panic attacks, or impairment of judgment or abstract thinking.

7. The Veteran's formal claim for secondary service connection for a depressive disorder was received on August 9, 2010, and date that entitlement arose to secondary service connection was in July 2010.  There is nothing in the record received prior to August 9, 2010 that could be construed as an informal claim of secondary service connection for a depressive disorder.   

8. The Veteran's service-connected disabilities now include headaches, evaluated as 50 percent disabling; lumbar spine degenerative disc disease and facet arthropathy, evaluated as 40 percent disabling; depressive disorder, evaluated as 30 percent disabling; cervical spine degenerative disc disease, evaluated as 20 percent disabling; right lower extremity radiculopathy, evaluated as 10 percent disabling; tinnitus, evaluated as 10 percent disabling; numbness, laceration, right middle finger, evaluated as 10 percent disabling; and bilateral hearing loss, evaluated as 0 percent disabling.  As a result of actions taken herein by the Board, the Veteran's combined service-connected disability rating is now 90 percent; thus the disability ratings assigned for his service-connected disabilities meet the schedular threshold requirements for consideration of the assignment of a TDIU rating. 

9. The competent and probative evidence of record preponderates against a finding that the Veteran's service-connected disabilities are of such a nature and severity as to prevent him from securing or following substantially gainful employment.


CONCLUSIONS OF LAW

1. The criteria for a compensable rating for a bilateral hearing loss disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.85, 4.86, 4.87, DC 6100 (2013).

2. The criteria for an initial rating in excess of 10 percent for right lower extremity radiculopathy have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.115b, DC 8520 (2013).

3. The criteria for a rating in excess of 40 percent for lumbar spine degenerative disc disease and facet arthropathy have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, DCs 5235, 5243 (2013).

4. Giving the benefit of any doubt to the Veteran, the criteria for a 50 percent rating, but no higher, for headaches, have been approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, DC 8100 (2013).

5. Giving the benefit of any doubt to the Veteran, the criteria for a 20 percent rating, but no higher, for cervical spine degenerative disc disease, have been approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.312, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, DCs 5242, 5243 (2013).

6. The criteria for an initial rating in excess of 30 percent for a depressive disorder been met or approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9435 (2013).

7. An effective date earlier than August 9, 2010, for the grant of service connection for a depressive disorder, as secondary to the service-connected lumbar spine disability, is denied.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2013). 

8. The criteria for entitlement to a TDIU rating have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340 , 3.341, 4.16(a),(b) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that any error in VCAA notice should be presumed prejudicial, and that VA bears the burden of proving that such an error did not cause harm.  Sanders v. Nicholson, 487 F.3d 881 ( Fed. Cir. 2007).  However, the U.S. Supreme Court reversed that decision, finding it unlawful in light of 38 U.S.C.A. § 7261(b)(2).  The Supreme Court held that - except for cases in which VA failed to meet the first requirement of 38 C.F.R. § 3.159(b) by not informing the claimant of the information and evidence necessary to substantiate the claim - the burden of proving harmful error rests with the party raising the issue, the Federal Circuit's presumption of prejudicial error imposed an unreasonable evidentiary burden upon VA and encouraged abuse of the judicial process, and determinations on the issue of harmless error should be made on a case-by-case basis.   Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

In a claim for increase, the VCAA requirement is for generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.   Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed.Cir. 2009).

In this case, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in August 2010 and January 2011 that fully addressed the notice elements and were sent prior to the initial RO decisions in this matter.  Since two of the issues on appeal (entitlement to an initial rating in excess of 30 percent for depressive disorder and entitlement to an initial rating in excess of 20 percent for right lower extremity radiculopathy) are downstream issues from that of service connection (for which the August 2010 and January 2011 letters were duly sent), another VCAA notice is not required.  VAOPGCPREC 8-2003.  These two appeals are from the initial rating assigned with the grant of service connection, and the statutory scheme contemplates that once a decision awarding service connection, disability ratings, and effective dates has been made, statutory notice has served its purpose, and its application is no longer required because the claim has already been substantiated.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  The Veteran is exercising his right to appeal the rating assigned, and subsequent statements of the case (dated in June 2011) provided him notice of the rating criteria for a depressive disorder and radiculopathy), including what the evidence showed and why the current rating was assigned.  Also He has had ample opportunity to respond and supplement the record.  

With regard to the other increased rating issues on appeal, the Board notes that the letter dated in January 2011 informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  Further, the letter dated in January 2011 advised the Veteran of how disability ratings and effective dates are assigned.  See Dingess v. Nicholson, supra.  Moreover, he has not demonstrated any error in VCAA notice, and therefore the presumption of prejudicial error as to such notice does not arise in this case.  See Sanders v. Nicholson, supra.  Thus, the Board concludes that all required notice has been given to the appellant; notably, he does not allege that notice in this case was less than adequate or that he is prejudiced by any notice deficiency.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Goodwin v. Peake, 22 Vet. App. 128 (2008).  The Board also notes that he has not demonstrated any error in VCAA notice, and therefore the presumption of prejudicial error as to such notice does not arise in this case.  See Sanders v. Nicholson, supra.  

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claims.  The RO has obtained all identified and available service and post-service treatment records for the Veteran.  The Board finds that the March 2011 VA examinations included a review of the claims folder and a history obtained from the Veteran, and examination findings were reported, along with diagnoses/opinions, which were supported in the record.  The March 2011 VA examination reports are therefore adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007).  It appears that all obtainable evidence identified by the Veteran relative to his claims has been obtained and associated with the claims folder, and that neither he nor his representative has identified any other pertinent evidence which would need to be obtained for a fair disposition of this appeal.  The Board concludes that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, supra.

The Board concludes VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The United States Court of Appeals for Veterans Claims (Court) has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II. Increased Rating Claims

Disability evaluations are determined by application of the VA Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Each disability must be viewed in relation to its history and there must be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

Where entitlement to compensation has been established and a higher initial disability rating is at issue, the level of disability at the time entitlement arose is of primary concern.  Consideration must also be given to a longitudinal picture of the veteran's disability to determine if the assignment of separate ratings for separate periods of time, a practice known as "staged" ratings, is warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  38 C.F.R. § 4.45. 

It is the Board's responsibility to evaluate the entire record on appeal.  38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.

1. Bilateral Hearing Loss

The Veteran contends he should be entitled to a compensable rating for his service-connected bilateral hearing loss, which has been rated by the RO under the provisions of Diagnostic Code (DC) 6100. 

The Rating Schedule provides a table for rating purposes (Table VI) to determine a Roman numeral designation (at Levels I through XI) for hearing impairment.  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment in both ears.  See 38 C.F.R. § 4.85. 

VA rating criteria for evaluating hearing loss disability provide ratings from 0 (noncompensable) to 100 percent, based on the results of controlled speech discrimination tests together with the results of pure tone audiometry tests.  38 C.F.R. §§ 4.85, 4.86, DC 6100.  "Pure tone threshold average," as used in Table VI, is the sum of the pure tone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  Average pure tone decibel loss is located on Table VI along a horizontal axis, and percent of speech discrimination is located along a vertical axis.  These axes intersect to determine the Roman numeral designation for hearing impairment in each ear.  The results are then matched between the "better" ear and the "poorer" ear on Table VII to produce a disability rating under DC 6100. 

When the pure tone threshold at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz ) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  Additionally, when the pure tone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher numeral.  38 C.F.R. § 4.86(b).

An examination for hearing impairment for VA purposes must be conducted by a state licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  Examinations will be conducted without hearing aids.  38 C.F.R. § 4.85(a).

In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report.  The Court also noted, however, that even if an audiologist's description of the functional effects of the veteran's hearing disability was somehow defective, the veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  Id. 

The most probative evidence of record consists of the VA audiological test of March 2011 which revealed pure tone thresholds for the right ear, in decibels, at 1000, 2000, 3000, and 4000 hertz (Hz) as follows:  15, 40, 50, and 55, for an average of 40, and for the left ear:  15, 55, 65, and 60, for an average of 49.  The speech recognition score, using the Maryland CNC Test, was 94 in each ear. 

Evaluating these VA audiological test results cited above, the Board finds that when the pure tone threshold averages and the speech recognition scores from the VA examination in 2011 are applied to Table VI, the numeric designation of hearing impairment for the right ear is level I, and for the left ear is also level I.  When these numeric designations for the right and left ears from the two VA examinations are applied to Table VII (Percentage Evaluation for Hearing Impairment-Diagnostic Code 6100), the percentage of disability for hearing impairment is 0 percent, and a compensable rating is therefore not warranted.  See 38 C.F.R. § 4.85, DC 6100.  In addition, the Board notes that the VA examiner in 2011 indicated that there were no significant affects from hearing loss on the Veteran's occupational and no effects on usual daily activities.  The examiner indicated that the Veteran did not currently wear hearing aids, but that the Veteran was informed he was eligible for VA issued hearing aids.  The examiner also noted that with amplification and reasonable accommodations, the Veteran's hearing loss alone should not significantly vocational potential or limit participation in most work activities.  See Martinak v. Nicholson, supra.  The Board also notes that the provisions of 38 C.F.R. § 4.86 which address exceptional patterns of hearing loss are not applicable. 

Consideration is given to the Veteran's competent and credible statements, including those submitted in May 2011, regarding the effects of his hearing loss and that his hearing loss was worse than represented by VA.  Indeed, review of a prior VA audiological examination in March 2003 shows that the Veteran's hearing loss has worsened since then.  However, the evaluation of hearing loss is reached by a mechanical application of the rating schedule, to the numeric designations assigned, after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  38 C.F.R. § 4.85 sets out the percentage ratings for exact numerical levels of impairment required for a compensable evaluation of hearing loss, which requires specific testing.  In reviewing the record, the Board finds that the Veteran's degree of bilateral hearing loss does not meet the standards for a compensable evaluation during the 2011 VA examination.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim for a compensable rating for bilateral hearing loss is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, at 54 (1990).

2. Right Lower Extremity Radiculopathy

The Veteran contends he should be entitled to a higher initial rating for his service connected right lower extremity radiculopathy.  

The record reflects that a 10 percent rating was awarded, under 38 C.F.R. § 4.124a, DC 8520, effective from December 27, 2010, for radiculopathy of the right lower extremity, as secondary to the service-connected lumbar spine disc disease and facet arthropathy.  This was consistent with the Notes to the General Rating Formula for Diseases and Injuries of the Spine, which provides that neurologic disabilities are to be evaluated separately using evaluation criteria for the most appropriate neurologic diagnostic code(s).  38 C.F.R. § 4.71a.

Under DC 8520, incomplete paralysis of the sciatic nerve warrants a 60 percent evaluation if it is severe with marked muscular dystrophy, a 40 percent evaluation if it is moderately severe, a 20 percent evaluation if it is moderate or a 10 percent evaluation if it is mild.  38 C.F.R. § 4.124a, DC 8520.

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See Note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124(a) . 

With regard to the Veteran's radiculopathy of the right lower extremity, the evidence of record during the time period in question, consists of VA treatment records, a VA examination, and the Veteran's statements. 

On the VA examination in March 2011, it was noted that the Veteran had an abnormal, antalgic gait.  He reported having radiculopathy that radiated to the right thigh and ultimately down to the level of the right lower leg to approximately mid-calf level.  He described experiencing persistent radiculopathy symptoms, including pain, paresthesias, and achiness, for the past one to two years.  Examination revealed that in all four extremities, peripheral pulses were normal, his muscle tone was normal and there was no indication of motor deficit or muscle atrophy.  

On a statement submitted in May 2011, the Veteran reported he had daily pain going down his right leg that caused him to limp.  

After reviewing the record, the Board concludes that the preponderance of the evidence shows that the symptoms related to the Veteran's service-connected radiculopathy of the right lower extremity are for the most part sensory and, at most mild, and are equivalent to mild incomplete paralysis.  Moreover, objective examination shows no atrophy, and minimal to no reflex, neurologic, strength, or motor defects, and there has been no showing of impairment approximating moderately severe incomplete paralysis.  38 C.F.R. § 4.7. 

In summary, the Board concludes that the preponderance of the evidence reflects that the Veteran's service-connected radiculopathy of the right lower extremity has been no more than 10 percent disabling from December 27, 2010, to the present.  Fenderson v. West, supra.  In that regard, the Veteran's symptoms related to his service-connected radiculopathies of the right lower extremity are at most mild, and equivalent to no more than mild incomplete paralysis.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim for an initial rating in excess of 10 percent for the service-connected radiculopathy of the right lower extremity must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, supra.

3. Lumbar Spine Degenerative Disc Disease and Facet Arthropathy

The Veteran's service-connected lumbar spine disability has been rated by the RO under the provisions of DC 5242 for degenerative arthritis of the spine.  Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for DCs 5235 to 5243).  Under the General Rating Formula, a 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a. 

Note (1) instructs VA to evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a. 

Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

As the Veteran's service-connected lumbar disability also includes degenerative disc disease, the Board will also consider DC 5243 for rating intervertebral disc syndrome.  Under DC 5243, a 40 percent disability rating is assigned when there is intervertebral disc syndrome with incapacitating episodes having a total duration of least four weeks but less than six weeks during the past 12 months.  A 60 percent disability rating is assigned for intervertebral disc syndrome with incapacitating episodes have a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.  An "incapacitating episode" is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a.

On a VA examination in March 2011, the Veteran described a persistent achiness, stiffness, tightness, and pain as affecting the midline lumbar region as well as the paralumbar musculature.  He reported he can experience flare-ups of moderate severity, up to every week, that can be precipitated by cold weather, changes in weather, overexertion with attempts at bending, lifting, or twisting.  He reported more severe flare-ups that occurred on a monthly basis, lasting one to two days, in which he described the back as "locking up".  The examiner noted that the Veteran did not report any periods of complete incapacity defined as doctor prescribed bed rest, within the past year.  He had seen a chiropractor a number of  years ago, but was not currently undergoing any physical therapy or chiropractic care.  He utilized rest, activity limitations, and OTC medications as alleviating factors to effects.  The Veteran described that overall the condition was worsening, and that he ambulated with a slightly antalgic gait, and that he could stand for 15 to 30 minutes.  He was able to walk 2 to 3 blocks, but was unable to walk more than a mile at one time.  He was not currently using any brace or cane regarding the low back condition.  Objective examination of the lumbosacral spine revealed the muscles were well developed, with good symmetry of movement, and no deformities.  There was some tenderness to palpation of the midline lumbar and paralumbar regions, without noted muscle spasm.  Lumbar spine range of motion testing (which was noted to have been determined with the use of a goniometer) revealed extension to 15 degrees with tenderness at 10 degrees; flexion to 35 degrees with tenderness at 25 degrees; and lateral bending and rotation were both to 20 degrees on the left, with tenderness at 15 degrees, and to 15 degrees on the right with tenderness at 10 degrees.  The examiner also noted that with repetitive use, the Veteran had an increase in pain without additional weakness, excess fatigability, incoordination, lack of endurance, or additional loss in range of motion.  Further, the examiner could not express, without resorting to mere speculation, additional limitation due to repetitive use during a flare-up.  The examiner also noted that the Veteran had functional limitations due to his lumbar spine condition, including the inability to tolerate standing longer than 30 minutes or walking greater than 1/4 of a mile.  He also had difficulty performing any occupational duties that required repetitive bending, lifting, twisting, climbing, carrying, or crawling.  The Veteran also reported that when he was employed, two to three days a month he had significant flare-ups of his back condition that resulted in time lost from work. 

In a statement dated in May 2011, the Veteran's wife reported he suffered pain daily in his back, and that he got up from a chair like an old man - limping for the first 6 to 8 steps before he was able to walk.  

In a statement received in May 2011, the Veteran reported that his flare-ups happened on a daily basis, and that at times he could not leave his house without severe pain.  He claimed there was no measuring device used to determine his range of motion, and that he was never asked his pain rating on the pain scale from 1 to 10.  He reported his pain was normally at 7 on a daily basis, going to 9 weekly, with loss of motion and endurance and extreme pain, with spasms to the legs.

The Board has reviewed the evidence of record and finds that the weight of evidence does not support the grant of an increased rating for the service-connected lumbar spine disability.  In reaching its conclusion, the Board has considered entire record, to include VA treatment records, the VA examination report, and statements by the Veteran and his wife.  As noted, the general rating formula for diseases and injuries of the spine a rating higher than 40 percent requires evidence of ankylosis.  However, ankylosis of the lumbar spine has not been reported during the appeal period, and was not diagnosed during the most recent VA examination in March 2011.  Rather, when the Veteran was examined in 2011, he was able to demonstrate forward flexion of 35 degrees, with tenderness starting at 25 degrees.  Similarly, while VA records reflect continuing back pain, ankylosis was not diagnosed.  Further, the functional factors specified in DeLuca are not applicable where the highest rating has been granted for limitation of motion and a higher rating requires ankylosis.  Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997). A higher rating is therefore not warranted on the basis of orthopedic manifestations of the Veteran's service connected low back disability. 

The competent evidence of record also fails to establish that the Veteran has been prescribed bed rest or experienced incapacitating episodes of at least 6 weeks during a 12 month period.  Recognition is given to the Veteran's reports of having flare ups and episodes of missing work or being unable to leave the house due to his service-connected lumbar disability.  He reports that these occurrences being daily or weekly, but there is no indication he has been prescribed bed rest by a physician, which is a requirement for VA purposes.  While not diminishing the severity of his flare ups or the pain that he experiences, six weeks of incapacitating episodes, as defined by VA, has not been demonstrated.  Thus, the criteria for a 60 percent rating for intervertebral disc syndrome under DC 5243 have not been demonstrated. 

The Board acknowledges that the primary symptom and functional limiting factor associated with the Veteran's service-connected lumbar disability is pain.  A review of the record shows that the Veteran's lumbar pain has been characterized as chronic, daily and severe.  Additionally, his service-connected lumbar disability has manifested limitation of motion with tenderness and a need for pain medication.  While his service-connected lumbar disability has also resulted in chronic pain radiating to his right lower extremity, the Board notes that this has been considered and separately service-connected as radiculopathy of the right lower extremity.  No additional neurological abnormalities have been identified and associated with the service connected low back disability.

The Board finds that the Veteran's symptoms and impairment due to his service-connected lumbar disability, while clearly severe, do not meet or more nearly approximate the criteria for a disability rating of 50 percent under the applicable rating criteria.  As the preponderance of evidence is against his claim, the appeal for a rating in excess of 40 percent for degenerative disc disease of the lumbar spine is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, supra.

4. Headaches

The Veteran contends he should be entitled to a rating in excess of 30 percent for his headaches.  In statements received in May 2011, the Veteran and his wife both claimed he had daily headaches.  

The Veteran's service-connected headaches are rated as analogous to migraine headaches under DC 8100.  See 38 C.F.R. § 4.20.  Under DC 8100, a 30 percent rating is warranted for migraine headaches with characteristic prostrating attacks occurring on an average once a month over last several months.  A maximum 50 percent rating is assigned for migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, DC 8100. 

On the VA examination in March 2011, the Veteran reported that on average, 2 to 3 times a month, he experienced severe headaches which could be accompanied by upset stomach, but typically no specific nausea or vomiting.  It was noted that his headaches, when they occur, were typically accompanied by phonophobia and photophobia.  He also reported that severe headaches tended to start in the posterior neck and occipital region and radiated over the top of the head and ultimately affected the retro-orbital regions.  He took Tylenol for his headaches which provided only minimal benefit, and he tried to rest in quiet, dark environments.  He reported that severe headaches typically lasted for hours, up to a day, in duration.  He described these severe headaches, that occur on average 2 to 3 times a month, as prostrating and incapacitating in nature.  He reported lost time from work, in the past 12 months he was employed, due to headaches, and that overall his headache condition had been persistent.  The examiner noted that the Veteran's service-connected headache condition did include severe prostrating headaches that could be incapacitating, and that these incapacitating headaches had impacted occupational duties in that the Veteran was experiencing absenteeism up to 2 to 3 times per month due to incapacitating headaches.  The examiner also noted that at baseline, between severe prostrating headaches, the Veteran's headache condition would not likely result in functional limitations to his typical occupational duties.  

The Veteran is currently assigned a 30 percent rating for migraine headaches under DC 8100. 38 C.F.R. § 4.124a , DC 8100.  He basically contends that manifestations of his headaches are more severe than contemplated by the 30 percent rating currently assigned and, instead, warrant a 50 percent rating.

Pursuant to DC 8100, migraine headaches with characteristic prostrating attacks occurring on an average once a month over the last several months are rated 30 percent disabling.  Migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability are rated 50 percent disabling.  38 C.F.R. § 4.124a, DC 8100. 

In light of this record, and giving the benefit of any doubt, the Board concludes that the severity and frequency of the Veteran's headaches more closely approximate the criteria for a 50 percent rating under DC 8100, which contemplates very frequent completely prostrating attacks productive of severe economic inadaptability.  38 C.F.R. § 4.7.  In that regard, the Veteran reported having severe headaches, lasting for hours, up to a day, in duration; on average 2 to 3 times a month, that were prostrating and incapacitating.  The Board finds the Veteran's description of his symptomatology to be within the competency of a lay person.  Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  Furthermore, the VA examiner indicated that the Veteran had severe prostrating and incapacitating headaches that impacted occupational duties because he was absent from work up to 2 to 3 times per month.  The Board also notes that 50 percent is the maximum disability rating available under DC 8100, and that no other DCs, including those related to neurological conditions, are applicable in this case.  

In summary, for the reasons and bases set forth above, and with application of the benefit-of-the-doubt rule, the Board concludes that a 50 percent rating, but no more, is warranted for the Veteran's headaches.  See Gilbert v. Derwinski, supra.

5. Cervical Spine Degenerative Disc Disease.

By way of history, the Board notes that by October 2001 rating decision, the RO granted service connection for residuals of cervical spine injury, and assigned a 10 percent rating, effective from May 26, 1999, pursuant to DC 5290 (in effect at that time).  The Veteran filed a claim for an increased rating, and by an April 2011 2006 rating decision, the RO denied a rating in excess of 10 percent rating for cervical spine degenerative disc disease (previously rated as cervical spine injury under DC 5290), pursuant to DC 5243 (for intervertebral disc syndrome) which requires rating under the General Rating Formula for Diseases, or, alternatively, under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes. 

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a rating of 10 percent is warranted for incapacitating episodes having a total duration of least one week but less than two weeks during the past 12 months.  A 20 percent rating is warranted for incapacitating episodes having a total duration of least two weeks but less than four weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.

Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent rating is assigned for forward flexion greater than 30 degrees but not greater than 40 degrees; or, if the combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or muscle spasms, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is assigned for forward flexion greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, DC 5243.

Any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Note (1).  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation, and the normal combined range of motion of the cervical spine is 340 degrees.  Id. at Note (2).

On a VA examination in March 2011, the Veteran reported stiffness, achiness, and tightness in the cervical spine, with pain in the posterior neck as well as paracervical regions.  He described spasms that affected the paracervical musculature.  He denied any radiculopathy symptoms affecting the upper extremities relative to the cervical spine condition, and reported that flare-ups occurred variably, but up to weekly.  He utilized rest, Tylenol, and activity limitation as alleviating factors, but Tylenol provided minimal benefit.  Flare-ups were precipitated by twisting or turning the head wrong or overexertion, and could last from hours up to 1-2 days in duration.  During flare-ups, he had increased pain, decreased range of motion, and often a severe headache.  He reported no periods of complete incapacity.  The examiner noted that overall the Veteran was describing a neck condition that was gradually worsening.  Objective examination of the cervical spine revealed well developed muscles, with good symmetry of movement and no deformities.  There was tenderness to palpation of the midline and paracervical regions with no muscle spasms noted.  Cervical spine range of motion was to 25 degrees on extension, with tenderness at 20 degrees; to 35 degrees on flexion, with tenderness at 30 degrees; to 25 degrees on right and left lateral bending, with tenderness at 20 degrees; to 45 degrees on left neck rotation, with tenderness at 40 degrees; to 50 degrees on right neck rotation with tenderness at 45 degrees.  With regard to Deluca criteria, it was noted that on repetitive use there was some increase in the Veteran's pain without additional weakness, excess fatigability, incoordination, lack of endurance, or additional loss in range-of-motion., and the examiner could not express, without resort to speculation, whether during a flare up there was additional limitations due to repetitive use.  

In a statement dated in May 2011, the Veteran's wife reported he had daily neck pain.  In his own statement, the Veteran claimed no measuring device was ever used for range of motion, and that his neck pain was a 7 on the pain scale of 1 to 10.  He reported flare-ups 2 to 3 times a week, during which range of motion was minimal.  

As noted above, cervical motion greater than 15 degrees but not greater than 30 degrees warrants a 20 percent rating.  In this case, the VA examiner reported using a goniometer, and that the Veteran's cervical flexion was to 35 degrees, which warrants a minimum 10 percent disability rating under the general rating formula for the spine.  However, it was noted that tenderness began on cervical flexion at 30 degrees, and there was increased pain on repetitive motion.  While objective examination did not show spasms, the Veteran reported having spasms and there was tenderness on palpation.  Upon consideration and application of the provisions of 38 C.F.R. §§ 4.40, 4.45, and DeLuca factors in conjunction with resolving all reasonable doubt in favor of the Veteran, it is the Board's opinion that there is sufficient evidence of functional loss due to pain that the cervical spine symptoms more closely approximate the next higher rating of 20 percent.  38 C.F.R. §4.7.  As the Veteran does not demonstrate limitation of cervical flexion to less than 15 degrees, or favorable ankylosis, the criteria for an evaluation in excess of 20 percent for limitation of motion of the cervical spine are not met.  

In summary, for reasons and bases set forth above, and with application of the benefit-of-the-doubt rule, the Board concludes that a 20 percent rating, but no more, is warranted for the Veteran's cervical spine degenerative disc disease.  See Gilbert v. Derwinski, supra.

6. Depressive Disorder

When rating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign a rating based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126.

The Veteran's depressive disorder has been rated under the General Rating Formula for Mental Disorders, under which a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, DC 9435.

A 50 percent rating is to be assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; inability to establish and maintain effective relationships.  Id. 

A 100 percent rating requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id.

The Board notes that with regard to the use of the phrase "such as" in 38 C.F.R. § 4.130 , ratings are assigned according to the manifestations of particular symptoms. However, the use of the phrase "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Id. 

In addition to the applicable rating criteria, in rating the Veteran's depressive disorder, the Board will also consider the GAF (global assessment of functioning) scores assigned and the definition of those scores.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness. American Psychiatric Association 's Diagnostic and Statistical Manual of Mental Disorders (1994) (DSM-IV).  The GAF score and the interpretations of the score are important considerations in rating a psychiatric disability.  Richard v. Brown, 9 Vet. App. 266, 267 (1996).  However, the GAF score assigned, like an examiner's assessment of the severity of a condition, is not dispositive of the rating issue. GAF scores must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  38 C.F.R. § 4.126(a). 

Reviewing the record, the Board notes that VA treatment records show that in August 2010 the Veteran was seen in the mental health clinic, and he denied suicidal thoughts in the past week, but was experiencing a moderate level of stress, including daily pain averaging at level 7, death of a close friend a year prior, and job loss.  He attending with his wife and they spoke of his issues including anxiety, short temper, inability to calm down, sleep disturbance, and chronic pain.  Objective examination revealed his mood was euthymic, mildly depressed, anxious, and variable, and his mood was congruent and appropriate, with a normal range.  He denied suicidal or homicidal ideation and delusions or hallucinations, and his thought problems was linear and goal-directed.  The assessment was anxiety disorder, and rule out major depressive disorder and rule out PTSD.  A GAF score of 56 was assigned.  

On a VA examination in September 2010, the Veteran reported having depression secondary to degenerative arthritis of the spine, headaches, numbness, laceration of the right middle finger, tinnitus, cervical spine injury, and bilateral hearing loss.  He reported he had been married to his wife for 26 years, and they had their ups and downs, but at that time the anti-depressant had helped and he did not get mad as easily, and if he did he kept it to himself.  He indicated that over the years raising his children he had issues with his temper, but now had strong relationships with his daughter, son, and step daughter.  He had friends he served with whom he kept in contact with almost on a weekly basis, and they had reunions every three or four years.  He also had friends back home whom he got together with to socialize.  He reported he had been fishing, had made it to the lake as often as he wanted, and that weekends were packed with family-type events.  He denied suicide attempts.  He reported his energy level was fair, his sexual drive went down since he started medication, and his mood was dysthymic.  His depressive disorder was classified as mild.  On examination he was clean and neatly groomed, and speech was unremarkable.  His affect was bland to dysthymic, and his mood was depressed.  His thought process and content were unremarkable, and he denied panic attacks, homicidal or suicidal thoughts, and hallucinations.  He had no inappropriate behavior.  His memory was normal.  A GAF score of 61 was assigned.  

On a VA examination in March 2011, the Veteran was found to be neatly groomed and appropriately dressed, his psychomotor activity and speech were unremarkable, and his affect was normal.  He reported feeling lonely and depressed because he could not work the way he used to, and was disgusted with himself a lot of the time.  His attention was intact, he was oriented, and his thought process and content were unremarkable.  He had good judgment and insight.  He reported sleep impairment because he was constantly turning due to his back, neck, and headaches.  He denied hallucinations/delusions, and had no inappropriate behavior.  He denied panic attacks and homicidal and suicidal thoughts.  He had good impulse control, and was able to maintain minimal personal hygiene.  It was noted that he had been married for 26 years, and that he and his wife went out socializing and that he had one or two friends he got together with.  He spent his day watching television, cleaning house, and taking the dogs out, and enjoyed hunting and fishing when in season.  His memory was found to be normal.  It was noted that his usual occupation was heavy equipment operator, and he was unemployed since January 2010, but not retired.  He reported he had shoulder surgery in January 2010, and when he was able to return to work he was told they did not need another employee.  The diagnosis was depressive disorder due to service related cervical spine, degenerative arthritis of the spine, and inflammation of the median nerve.  A GAF score of 61 was assigned.  Further, the Veteran reported he took an anti-depressant, which he felt had done a fair job, but he did not receive therapy.  His wife reported he was angry and tended to keep it inside, which caused stress in their marriage.  She reported they had friends, but they were drinking friends, and that the Veteran's use of alcohol created problems in their relationship.  She reported that the Veteran's medication had worked well until the holiday season, then had not worked as well as before.  She reported that the Veteran had become more bullying of her.  

Similar to the findings made on the VA examination in 2010, the VA examiner in 2011 opined that there was not total occupational and social impairment due to the Veteran's mental disorder, and that there were not deficiencies in judgment, thinking family relations, work, and mood, or reduced reliability and productivity due to a mental disorder.  The examiner opined that there was an occasional decrease in the Veteran's work efficiency and intermittent periods of inability to perform occupational tasks due to a mental disorder, but that the Veteran was generally satisfactorily functioning.  

In a statement dated in May 2011, the Veteran's wife reported he suffered daily pain, but was unable to discuss his problems with doctors.  She reported that he self-medicated with alcohol on a daily basis, which created more problems for them both.  She reported that the Veteran was a proud person - proud of his family, religion, accomplishments, and friendships with Navy buddies, but that he had gone from a productive, hard-working man, to one suffering daily with pain and anxiety.

The Veteran essentially contends that his depressive disorder is more disabling than reflected in the 30 percent rating assigned.  In order for a rating in excess of 30 percent to be granted, the competent evidence of record would basically need to show occupational and social impairment with reduced reliability and productivity due to symptoms such as those listed in the criteria for a 50 percent rating under DC 9435 and/or as other symptoms attributed to his service-connected psychiatric disability.  38 C.F.R. § 4.130, DC 9435; Mauerhan v. Principi, supra. 

After reviewing the evidence of record, consisting of VA treatment records, VA examination reports, and lay statements from the Veteran and his wife, the Board finds that the Veteran's depressive disorder has not met the criteria for a rating in excess of 30 percent under the applicable rating criteria.  In that regard, the Board notes that the record reflects that the Veteran had, at most, mild to minimal industrial and social impairment.  He lived with his wife, whom he had been married to for 26 years, and he had good relationships with her and his children.  He also had friends with whom he socialized, and he engaged in fishing and hunting in season.  He was not working, but reported he had left his last job due to shoulder surgery and was unable to return to work because his job was no longer available.  Significantly, the Board notes that the evidence of record showed that the Veteran complained of sleep problems and depression; however, his mental status examinations during this time wise for the most part unremarkable, but did include notations of mildly depressed mood.  Further, objective examinations during this time showed an appropriate affect, normal speech, no problems with memory or thought process, adequate insight and judgment, and denial of suicidal or homicidal ideation.  With regard to the Veteran's symptoms that have not been specifically listed in DC 9433, as noted above, the symptoms listed in the criteria for a 50 percent rating in 38 C.F.R. § 4.130  that follow the phrase "such symptoms as", are not intended to constitute an exhaustive list, but rather to serve as "examples" of the type and degree of the symptoms, or their effects, which would support the assignment of a particular rating.  Mauerhan v. Principi, supra.  However, even with consideration of Mauerhan, and the competent evidence of record, to include such symptoms as sleep problems, the Board concludes that symptoms of such a magnitude to approximate the criteria outlined in DC 9433, for a 50 percent rating, have not been shown.  The Board also notes that the VA records and VA examinations do not show most of the typical symptoms listed in the criteria for a 50 percent rating, nor are similar symptoms shown.  Id.

Further, a review of the evidence of record shows that the Veteran's GAF score was assessed to be 56 and 61.  GAF scores ranging between 51 and 60 reflect moderate symptoms or moderate difficulty in social, occupational, or school functioning.  GAF scores ranging between 61 to 70 reflect some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, and has some meaningful interpersonal relationships.  Thus, it appears that from the GAF scores assigned during the appeal period the Veteran's symptoms due to his mental disorder are at most moderate to mild.  The GAF score is, however, only one factor to be considered in ascertaining the degree of impairment caused by psychiatric illness, and is not determinative of the percentage rating to be assigned as the rating depends on evaluation of all the evidence.  38 C.F.R. § 4.126; VAOPGCPREC 10-95. 

In summary, the preponderance of the evidence reflects that at no time during the appeal period did the Veteran's depressive disorder meet or approximate the criteria for a 50 percent rating; thus his service-connected depressive disorder has been no more than 30 percent disabling.  38 C.F.R. § 4.7; Fenderson v. West, supra.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim for an initial rating in excess of 30 percent for depressive disorder must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, supra.

7. Extraschedular Ratings

In exceptional cases where schedular disability ratings are found to be inadequate, consideration of an extraschedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extraschedular disability rating is appropriate.  38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008).  The Board finds that there has been no showing that the Veteran's disability pictures for any of his service-connected disabilities on appeal - to include bilateral hearing loss, right lower extremity radiculopathy, lumbar spine degenerative disc disease and facet arthropathy, headaches, cervical spine degenerative disc disease, and depressive disorder -- could not be contemplated adequately by the applicable schedular rating criteria discussed above.  Each of the rating criteria utilized (DCs 6100, 8520, 5242, 8100, 5243, and 9435, respectively) provide for higher ratings, but as has been explained thoroughly above, the currently assigned ratings adequately describes the severity of the Veteran's symptoms during the period of appeal.  Further, none of these service-connected disabilities have required frequent periods of hospitalization nor has there been marked interference with employment.  As noted above, the Veteran is currently unemployed, but left his last job due to shoulder surgery and was unable to return because his position was eliminated.  Moreover, while his lumbar spine condition, cervical condition, and headaches clearly would affect his occupational abilities and reportedly caused him to lose 2 to 3 days a month from work, there has been no showing or allegation of marked interference with his employment.  Referral for consideration of the assignment of a disability rating on an extraschedular basis for the service-connected bilateral hearing loss, right lower extremity radiculopathy, lumbar spine degenerative disc disease and facet arthropathy, headaches, cervical spine degenerative disc disease, and depressive disorder  is not warranted.  See Thun v. Peake, supra.

III. Earlier Effective Date Claim

The Veteran essentially contends he should be entitled to an effective date earlier than August 9, 2010, for the grant of service connection for depressive disorder, and the assignment of a 30 percent rating.

The effective date of an award based on an original claim for disability compensation shall be the day following separation from active service or date entitlement arose, if the claim is received within one year after separation from service; otherwise, the effective date of the award will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

In reviewing the claim, the Board notes that the Veteran's formal claim for service connection for depression was on August 9, 2010.  Thereafter, by December 2010 rating decision, the RO granted service connection for depressive disorder (as secondary to the service-connected lumbar spine disorder) and assigned a 30 percent rating, effective August 9, 2010.  As the Veteran first submitted a claim for secondary service connection regarding his depressive disorder in August 2010, more than 35 years after service, the effective date of the grant of service connection will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 ; 38 C.F.R. §§ 3.400, 3.400(b)(2)(i). 

Turning to the question of whether in this case the Veteran submitted an informal claim for secondary service connection for a depressive disorder, the Board finds that he did not, under either § 3.155 or § 3.157.  The Board also notes that there are VA treatment records (dated in June and July 2010) showing treatment for depression prior to August 2010, and in July 2010, the VA psychologist noted that the Veteran's depression was at least partially related to medical and service-related conditions.  Thus, because of the VA psychologist's opinion in July 2010 regarding the Veteran's depression being at least partially related to service-connected conditions, entitlement to secondary service connection for depression arose at that point.  38 C.F.R. § 3.310.  However, as noted above, pursuant to the applicable regulation, the effective date of the award will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.400 , 3.400(b)(2)(i).  Because the date that entitlement to secondary service connection arguably arose is July 2010, which is earlier than the date of the claim, August 9, 2010, the effective date of the grant of secondary service connection should be the later of the two dates - August 9, 2010.  Thus, an effective date earlier than August 9, 2010 for service connection for a depressive disorder as secondary to the service-connected lumbar spine disability is not warranted. 

IV. TDIU Claim

The Veteran essentially contends he is unable to obtain and maintain any substantially gainful employment due to his service-connected disabilities.  

Generally, total disability will be considered to exist when there is present any impairment of mind or body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340. 

Total disability ratings are authorized for any disability or combination of disabilities for which the Schedule for Rating Disabilities prescribes a 100 percent disability evaluation, or, with less disability, if certain criteria are met.  Id.  Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service- connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In exceptional circumstances, where a veteran does not meet the above percentage requirements, a total rating may be assigned on a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b). 

In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists for TDIU, consideration may be given to the veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by any non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19. 

As a result of the Board's decision herein, the Veteran's service-connected disabilities now include headaches, evaluated as 50 percent disabling; lumbar spine degenerative disc disease and facet arthropathy, evaluated as 40 percent disabling; depressive disorder, evaluated as 30 percent disabling; cervical spine degenerative disc disease, evaluated as 20 percent disabling; right lower extremity radiculopathy, evaluated as 10 percent disabling; tinnitus, evaluated as 10 percent disabling; numbness, laceration, right middle finger, evaluated as 10 percent disabling; and bilateral hearing loss, evaluated as 0 percent disabling.  Utilizing the combined ratings table as set forth at 38 C.F.R. § 4.25, the Veteran's combined service-connected disability rating is now 90 percent.  Thus, the Veteran does meet the minimum schedular standards for a TDIU rating set forth in 38 C.F.R. § 4.16(a) . 

Received from the Veteran in December 2010 was a formal claim (VA Form 21-8940) for a TDIU rating.  Therein, he reported that all of his service-connected disabilities had prevented him from securing or following any substantially gainful occupation.  He reported that in January 2010 his disability affected full time employment and he became too disabled to work.  He claimed that he had worked at S&W Auto Parts from 1995 through 2010, and had lost 14 days a year at work due to illness.  He reported he had not tried to obtain employment since he became too disabled to work.  For education, he indicated he had graduated from high school, but had no education or training since then.  

The Veteran initially indicated that all of his service-connected disabilities together renders him totally unemployable.  More recently, the Veteran has attributed his unemployability to his service-connected lumbar spine disability, cervical disability, headaches, and his right middle finger disability.  The Board acknowledges the Veteran's assertions, as well as his significant degree of functional impairment due to his service-connected disabilities.  However, the Board also notes that the evidence in this type of claim must show that the Veteran is unable to pursue a substantially gainful occupation due solely to his service-connected disabilities. The mere fact that a veteran is unemployed or has difficulty obtaining a job in the available employment marketplace is not enough.  As the Court has emphasized, a high disability rating in and of itself is recognition that the impairment makes it difficult to obtain or retain employment, but the ultimate question is whether the veteran is individually capable of performing the physical and mental acts required by employment (without consideration of his advanced age or of the effects of non-service-connected disabilities), rather than whether he is having difficulty finding employment.  Van Hoose v. Brown, 4 Vet. App. 361   (1993). 

A review of the evidentiary record in this case shows that the Veteran has maintained that he is unable to work primarily due to his service-connected lumbar spine disability, cervical disability, headaches, and right middle finger disability.  He contends he worked from 1995 through January 2010 at an auto part store, and that he left this last full time job, in January 2010, because he underwent shoulder surgery.  He contends that after the surgery, when he tried to return to work, his position was no longer available.  The record reflects that prior to that job, he worked for 15 years operating heavy equipment.  Despite the Veteran's contentions, VA medical opinions in the file have not ascribed an inability to work on the part of the Veteran due solely to any service-connected disability, to include the service-connected disabilities he has recently emphasized.  

For instance, in March 2011, the VA examiner noted that the Veteran's lumbar spine and cervical disabilities, headaches, and right middle finger caused significant effects on his occupational activities, including decrease mobility, problems with lifting and carrying, difficulty reaching, and pain.  Thereafter, in an addendum to the March 2011 VA examination, the examiner described the functional limitations in detail resulting from the Veteran's lumbar spine disability, cervical disability, and headaches, and noted that the Veteran reported that when he was working full time, these three service-connected disabilities caused him to miss on average 2 to 3 days a month.  With regard to the right middle finger disability, the examiner noted that this condition had not demonstrated it had resulted in any functional limitations for the Veteran's typical occupational duties.  The examiner noted that although the Veteran had potential functional limitations to some occupational duties, he was maintaining full time employment up until the time he stopped working secondary to shoulder surgery in January 2010.  The VA examiner then opined that it was less likely as not that the Veteran's service-connected disabilities, as described in the examiner's report, resulted in a complete inability to follow or maintain substantially gainful employment.  

Likewise, the Board acknowledges that the Veteran's service-connected lumbar disability, cervical disability, and headaches are productive of a degree of disability, as indicated by the current 40, 20, and 50 percent ratings assigned, respectively.  However, while the Veteran undoubtedly suffers significant impairment from these disabilities, the competent evidence of record preponderates against a finding that he is unemployable due to his service-connected conditions.  Further, with regard to employment, the record reflects that the Veteran reported he left his prior job due to surgery for his non-service-connected shoulder, was unable to return to his prior job in January 2010 because his job was eliminated, and that since then he has not attempted to obtain employment.  The Board makes this point not to penalize the Veteran for continuing to work up until January 2010, but rather the Veteran is to be commended continuing to work despite the ongoing lumbar, cervical, and headache symptoms he reported he was experiencing while working. 

In conclusion, while the Board does not wish to minimize the nature and extent of the Veteran's service-connected disabilities, the evidence of record simply does not support his claim that his service-connected disabilities are sufficient to produce unemployability.  Although his lumbar and cervical disabilities and headaches exhibit a degree of impairment, the evidence does not reflect that gainful employment is precluded solely due to those (or other) service-connected disabilities.  To the extent the Veteran is limited by his service-connected disabilities, any such limitation is contemplated in, and is being adequately compensated by, the current disability ratings assigned for each service-connected disability.  For reasons set forth above, a TDIU rating is therefore not warranted.  38 C.F.R. § 4.16(b).


ORDER

A compensable rating for bilateral hearing loss is denied.

An initial rating in excess of 10 percent for right lower extremity radiculopathy is denied.

A rating in excess of 40 percent for lumbar spine degenerative disc disease and facet arthropathy is denied.

A 50 percent rating for headaches is granted, subject to the regulations regarding payment of monetary benefits.

A 20 percent rating for cervical spine degenerative disc disease is granted, subject to the regulations regarding payment of monetary benefits.

An initial rating in excess of 30 percent for a depressive disorder is denied.

An effective date earlier than August 9, 2010, for the grant of service connection for a depressive disorder is denied.

Entitlement to a TDIU rating is denied.



______________________________________________
GAYLE STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


